                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
IN RE: ZOFRAN (ONDANSETRON)            )
PRODUCTS LIABILITY LITIGATION          )                   MDL No. 1:15-md-2657-FDS
                                       )
                                       )
This Document Relates To:              )
                                       )
KARLA RODRIGUEZ, et al., v.            )
GLAXOSMITHKLINE LLC,                   )
1:15-cv-13762-FDS                      )
_______________________________________)

                    AMENDED PRETRIAL SCHEDULING ORDER

SAYLOR, C.J.

      The following deadlines shall apply and are modifiable only by leave of court:

             Date                                             Event

       March 13, 2020             Deposition Designations

                                  The parties shall exchange deposition designations for all
                                  witnesses who the party believes, in good faith, will be
                                  presented at trial in that party’s case-in-chief by deposition,
                                  whether by transcript or video, by March 13, 2020.

                                  The parties may present deposition testimony of any other
                                  witness only by agreement of the parties, as a rebuttal
                                  witness, or by leave of court with good cause shown.

       March 26, 2020             Motions in Limine

                                  The parties shall file motions in limine (other than those
                                  related to deposition designations) and supporting
                                  memoranda of law by March 26, 2020.

                                  To the extent that motions in limine are filed at least one
                                  week in advance of the deadline, the deadline for responses
                                  will be governed by Local Rule 7.1(b), unless the parties
                                  agree otherwise or by leave of court. The parties shall meet
                                  and confer pursuant to the local rules before the filing of
                                  any motion.
March 27, 2020   Disclosure of Exhibit Lists

                 The parties shall identify each document and exhibit that the
                 party intends to use at trial by March 27, 2020. The
                 disclosure shall include any document Bates number, as
                 well as the beginning and ending Bates numbers if
                 applicable. Copies of the exhibit lists shall be provided in
                 electronic searchable form (either searchable PDF or
                 Excel).

March 27, 2020   Disclosure of Witness Lists

                 The parties shall identify each witness that the party intends
                 to use at trial by March 27, 2020. Pursuant to Fed. R. Civ.
                 P. 26(a)(3), each party shall disclose the name, address, and
                 telephone number of its witnesses, including experts,
                 separately identifying those the party (1) will call at trial,
                 and (2) may call to testify at trial if the need arises.

                 This list shall also indicate whether a witness will be
                 presented by deposition and, if so, which transcript will be
                 used.

 April 3, 2020   Proposed Jury Instructions, Questionnaires and Verdict
                 Form

                 The parties shall file proposed jury instructions, jury
                 questionnaires, and verdict forms by April 3, 2020.

 April 8, 2020   Objections to Deposition Designations and Counter-
                 Designations

                 Any opposing party shall serve objections or counter
                 designations to any deposition designation by April 8, 2020.




                             2
         April 10, 2020   Oppositions to Motions in Limine

                          Unless otherwise agreed or ordered by the Court, the parties
                          shall file oppositions to motions in limine by April 10,
                          2020.

         April 20, 2020   Further Objections to Deposition Designations and
                          Counter-Designations

                          The originally designating party shall serve objections
                          and/or counter-designations to deposition designations by
                          April 20, 2020.

         April 27, 2020   Trial Briefs

                          The parties may submit trial briefs, not to exceed 15 pages
                          in length, on case-specific issues by April 27, 2020.

         April 30, 2020   Final Pretrial Conference



So Ordered.

                                              /s/ F. Dennis Saylor IV
                                              F. Dennis Saylor IV
Dated: January 27, 2020                       Chief Judge, United States District Court




                                      3
